84327: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-11761: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84327


Short Caption:WANNER, SR. (DONALD) VS. SHEILDSCourt:Supreme Court


Lower Court Case(s):Pershing Co. - Eleventh Judicial DistrictClassification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerDonald Ray Lamont Wanner, Sr.
					In Proper Person
				


RespondentAaron D. FordAaron D. Ford
							(Attorney General/Carson City)
						


RespondentCharles DanielsAaron D. Ford
							(Attorney General/Carson City)
						


RespondentR. Bryce ShieldsAaron D. Ford
							(Attorney General/Carson City)
						


RespondentState of Nevada Parole and ProbationAaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/09/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/04/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


03/04/2022Petition/WritFiled Proper Person Emergency Motion Petition for Writ of Post Conviction Habeas Corpus and Request for an Emergency Hearing. (Exhibits attached) (SC)22-06905




03/04/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 7 days. (SC)22-06908




03/09/2022Notice/IncomingFiled Proper Person Notice of Service. (SC)22-07590




03/10/2022Notice/IncomingFiled Appellant's Proper Person Proof of Service. (SC)22-07734




04/11/2022Petition/WritFiled Proper Person Amended Emergency Petition for Writ of Habeas Corpus. (SC)22-11377




04/14/2022Order/DispositionalFiled Order Denying Petitions.  "ORDER the petition and amended petition DENIED."  RP/JH/LS  (SC)22-11761





Combined Case View